 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch finding, and, certainly, we cannot now be influenced in our deter-mination as to the validity of the election by the Regional Director'sopinion that the discharge was discriminatory.Although the ma-jority purport not to rely on the Regional Director's view as to thedischarge, it is difficult, if not impossible, to dissociate his recommen-dation, which the majority has adopted, from that opinion.WHITE'S UVALDEMINESandUNITED BRICK AND CLAYWORKERS OFAMERICA, AFL, PETITIONER."Case No. 39-RC-743.October 8,1954Supplemental Decision and Certification of RepresentativesOn April 6, 1954, pursuant to a Decision and Direction of Election 2issued by the Board, an election by secret ballot among the employeesof the Employer, in the unit found appropriate, was conducted underthe direction and supervision of the Acting Regional Director for theSixteenth Region.The tally of ballots shows that of 60 votes cast, 50were for the Petitioner, and 10 against.Thereafter, the Employerfiled timely objections to conduct affecting the results of the election.After an investigation, the Acting Regional Director on June 21, 1954,issued a report on objections in which he found no merit to the Em-ployer's objections, and recommended that they be overruled and thePetitioner be certified as bargaining representative.The Employerfiled timely exceptions to this report.In its exceptions, the Employer renews its contention, set forth inits objections, that the election should be set aside because a unionrepresentative, in a prior unfair labor practice case concerning thesame parties involved herein, admittedly introduced at the hearingfalsely dated authorization cards and that case was therefore dis-missed.The representative was active in the instant union campaignand attended a preelection conference.The Employer contends thatthe election should be set aside because of these facts.However, wefind, in agreement with the Acting Regional Director, that the unionrepresentative's misconduct in the prior case is not relevant here.About 2 months before the election, 2 of the Petitioner's officersseparately contacted an employee and told him that "The boys thatdidn't sign up are going to wish they had . . . that the Union wouldmake it so hot for the boys that didn't sign up, that they would have toquit" and similar statements.Although the Employer asserts that theelection should be set aside because of the foregoing, we agree withthe Acting Regional Director that these incidents were too isolatedand remote in time from the date of the election to affect the results.1Herein sometimesreferred to as the union.Case No. 39-RC-743 (not reported in printed volumes of Board Decisions and Orders).110 NLRB No. 35. OPERATIVE PLASTERERS' AND CEMENT FINISHERS, ETC.279Nor do we find any merit in the Employer's contention that theelection should be set aside because another employee was threatenedby a fellow employee with imprisonment if he did not vote for thePetitioner.In accord with Board precedent, we find that suchthreats, coming from a rank-and-file employee with no evidence ofany authority, are not enough to create an atmosphere of confusionand fear of reprisal sufficient to constitute interference that wouldjustify setting aside the election 3Accordingly, as the tally of ballots shows that a majority of thevalid votes have been cast for the Petitioner, the Board will certifyit as the collective-bargaining representative of the employees in theappropriate unit .4[The Board certified United Brick and Clay Workers of America,AFL, as the designated collective-bargaining representative of theemployees of the Employer in the unit found to be appropriate.]CHAIRMAN FARMER and MEMBER MURDOCK took no part in theconsideration of the above Supplemental Decision and Certificationof Representatives.3 J. J. Newberry Company,100 NLRB 84.We find inapposite the decision cited by the Employer to sustain this exception,Dia-mond State Poultry Co., Inc.,107 NLRB 3. In that case,the Board found that the elec-tion was held in such a general atmosphere of confusion and fear of reprisal as to renderimpossible the rational,uncoerced selection of a bargaining representative.Therefore,the Board did not find it necessary to decide whether certain conduct could be attributedto the unions involved.4We also find no merit in the Employer's other exceptions,as they are either too vague,or repetitious,or no evidence was submitted to sustain them.Nor do we feel that anyuseful purpose would be served in ordering a formal hearing in this case, as contended bythe Employer.OPERATIVE PLASTERERS' AND CEMENT FINISHERS INTERNATIONAL ASSO-CIATION OF THE UNITED STATES AND CANADA, AFL, LOCAL 511;INTERNATIONAL UNION OF OPERATING ENGINEERS, AFL, LOCALS17, 17A AND 17B; INTERNATIONAL ASSOCIATTON OF BRIDGE, STRUC-TURAL AND ORNAMENTAL IRON WORKERS, AFL, LOCAL #6; BUILD-ING AND CONSTRUCTION TRADES COUNCIL OF BUFFALO AND VICINITY,AFL ; CARPENTERS DISTRICT COUNCIL OF BUFFALO AND VICINITYandEARL V. JOHNSON (NATIONAL GUNITE CORPORATION).CaseNo. 3-CB-200.October 11, 1954Decision and OrderOn June 11, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of110 NLRB No. 38.